Title: From Thomas Jefferson to the County Lieutenants of Chesterfield and Dinwiddie, 9 March 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council March 9th. 1781.

It being absolutely necessary to send an immediate Reinforcement of Militia to General Muhlenburg’s Camp, I am to desire you without Delay to sendeffective men from your County to him. I will assure you that they shall be detained but a few Days, which considering the Shortness of Time they were out on the last Call will not more than make their Times of Service equal to those of the other Counties on the South Side of James River, all of whom have men now in the field either with the Southern Army or at  Suffolk. Be pleased to notify to me the Time of their march. I apprehend they will find Arms at General Muhlenburg’s Camp, but still would advise that they carry what good muskets they have. I am with great respect Sir, Your &c.,

T. J.

